Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00145-CV

                IN THE GUARDIANSHIP ESTATE OF MARIA I. RODRIGUEZ

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2010-PC-2639
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 15, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                                  PER CURIAM